     Case 2:20-cv-04981-GJS Document 20 Filed 01/06/21 Page 1 of 1 Page ID #:592


1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION

11   LAVETTA MAY HENRY,                        ) No. 2:20-cv-04981-GJS
                                               )
12         Plaintiff,                          ) [PROPOSED]
                                               )
13                v.                           ) JUDGMENT OF REMAND
                                               )
14                                             )
     ANDREW SAUL,                              )
15                                             )
     Commissioner of Social Security,          )
16                                             )
           Defendant.                          )
17
18         The Court having approved the parties’ Stipulation to Voluntary Remand
19   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
20   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
22   captioned action is remanded to the Commissioner of Social Security for further
23   proceedings consistent with the Stipulation of Remand.
24
25   DATED: January 6, 2021
26
                                           GAIL J. STANDISH
27                                         UNITED STATES MAGISTRATE JUDGE
28
